Order, Supreme Court, Bronx County (La Tia W. Martin, J.), entered January 11, 2005, which granted plaintiffs motion to confirm a Special Referee’s report recommending denial of defendant’s motion for a downward modification of child support, and for a money judgment in the amount of defendant’s arrears, unanimously affirmed, without costs.
Defendant fails to show an inability to obtain employment comparable to that he lost, or that his capacity to generate income has been otherwise substantially reduced (Domestic Relations Law § 236 [B] [9] [b]; see O’Brien v McCann, 249 AD2d 92, 93 [1998]). Concur—Tom, J.P., Friedman, Nardelli, Williams and Sweeny, JJ.